BAUGH, Justice.
This is the second appeal of this case. On the former appeal, 70 S.W.(2d) 279, we reversed the judgment of the trial court sustaining a demurrer to appellant’s petition. This appeal is from an instructed verdict, and judgment accordingly, in favor of appellee against appellant, after a hearing upon the merits. Several contentions are made by appellant, but, since we have reached the conclusion that the trial court’s judgment should be affirmed on two grounds, we shall not undertake to discuss all of the assignments presented.
The appellant’s cause of action is based upon a breach of an alleged oral contract with appellee for a lifetime employment as a master machinist, claimed to have been made with him in May, 1925, and alleged to have been breached by appellee in September, 1928. His suit was not filed until January, 1932.
Appellant was employed as a master machinist in the shops of appellee at Brown-*1057wood, Tex., prior to May, 1924. Early in that year he received an injury to his eye temporarily disabling him. After treatment locally, the injury apparently healed, appellant went back to work, and in May, 1924, settled with the Railway Company for $65 damages. Subsequent thereto the injury became more serious, necessitating frequent cessations from work and additional treatment, and resulted in 1925 in the loss of his eye. Thereupon his claim for damages was reopened and a new settlement had with appellant on May 18, 1925, wherein Matlock was paid $2,500 and executed a release to the Railway Company of all liability for damages resulting from his injury-
In the instant suit he alleged and testified that as a part of the consideration for such release, and as a part of that settlement, appellee, through its general master mechanic of the Galveston division, which included Brownwood, orally agreed to give him a lifetime job at the city of Brown-wood as a master machinist. In answer the appellee pleaded and proved the release signed by appellant which contained, in addition to a release of all claims, demands, or causes of action arising from the injury sustained, the following provision: “as well as any and all claims of whatsoever kind or character I may have against the said Railway Company, prior hereto and up to and including the date hereof. In making this settlement no promise or representation is or has been made relative to future employment.” And in the receipt for the sum paid, which was a part of the release, immediately above Matlock’s signature, there was written in by him in his own handwriting, the following language: “I have read the voucher, receipt and release and fully understand same.”
Nowhere in his pleadings did Mat-lock allege any fraud, accident, mistake, or imposition in the execution of said release; nor that he did not understand it; nor that he was in any manner prevented from reading same; nor that he did not know that the above-quoted provisions were contained therein. He did not undertake in any manner to nullify nor set aside the force and effect of such provisions. It is not controverted that in the negotiations he had with the officials of appellee at Galveston prior to the execution of such release, Mat-lock discussed the matter of his continued employment with appellee, and asked to be assured of such continued employment. Under these circumstances the recital in the release became a material portion thereof, and a part of the consideration for its execution and for the payment of the sum stated in the settlement agreement. Consequently the rule that all oral negotiations leading up to the execution of a contract will be presumed to have been merged into the written instrument is applicable, and neither of the parties will thereafter be heard to vary its terms by parol. Bains v. Robert & St. John Motor Co. (Tcx.Civ.App.) 72 S.W.(2d) 703, and cases therein cited; 10 Texjur. § 208, p. 366; 17 Tex. Jur. § 3, p. 129. The release contract executed by Matlock being clear and unambiguous, and there being no question of fraud,- accident, mistake, or imposition alleged as inducing it, Matlock was clearly bound by it; and the facts and its provisions not being controverted, the trial court was justified in instructing a verdict against appellant.
But even if it be conceded that appellant did make an oral contract with ap-pellee, at the time of such settlement, for a lifetime employment by the Railway Company, such contract would differ from an employment contract for a definite period of time only in respect to its longevity. It would not relieve the employee from his duty under such employment to properly perform his labors and to observe the rules of the company in the same manner and to the same extent as would any other employee of the company. It would carry with it no implication that he could not be discharged for good cause resulting from his own misconduct. Sinsheimer v. Edward Weil Co., 61 Tex.Civ.App. 209, 129 S.W. 187 (writ ref.); St. Louis, etc., Ry. Co. v. Morgan, 107 Ark. 202, 154 S.W. 518; 29 Tex.Jur. p. 29; 39 C.J. 84. Such employment, except as to the time element, would be governed by the same rules applicable to other employees of the same character.
It was shown that at the times here involved appellee Railway Company had a contract with Machinists Association, of which appellant was a member, made in accordance with and under the provisions of Federal Railway Labor Act, 44 Stat. 577, see sections 151-163, c. 8, tit. 45, U.S. Code (see 45 U.S.C.A. §§ 151-163). This act and the contract thereunder, which governed the duties of the appellant and appellee in the premises, and the rules promulgated thereunder, related to wages, working con*1058ditions, the rights of labor, procedure and review in case of discharge, and numerous other matters not pertinent here. In September, 1928, after a continued employment of Matlock for more than two years subsequent to his settlement with appellee, charges of inattention to duty and insubordination between September 10, and 13, 1928, were preferred against him. A hearing was had thereon as provided for in the rules, in which he was represented by a fellow member of his craft, appellant was found guilty of such charges by the investigating committee, and was on September 18, 1928, discharged from his employment because of inattention to duty and insubordination to his superior officer. Thereafter, Matlock’s representative took the matter of his reinstatement up with the general superintendent of appellee at Brownwood, on a leniency plea, but did not get him reinstated. He then took it up, by way of appeal from the findings of the local investigating committee, with the master mechanic of appellee at Temple, and later with the mechanical superintendent at Galveston, both of whom declined to reinstate Matlock. No further appeal was prosecuted, as was authorized by the rules of his craft under their agreement with the Railway Company.
From the foregoing it is clear that Mat-lock was not only bound by the rules and regulations governing his craft and issued under .their contract with the Railway Company, but that he recognized this fact and undertook to comply with them. The findings of the committee before which he appeared in person and by the duly selected representative of his craft, not having been set aside by an appeal which he was authorized to make to the joint appeals board provided for in the contract with the Railway Company, was binding upon him and constituted good cause for his discharge by the appellee. If good cause existed for his discharge, and the committee’s findings constituted good cause (see 29 Tex.Jur. p. 30, and cases there cited), he had no cause of action against the appellee, even if he had a lifetime employment contract.
Under these circumstances we think the trial court properly instructed a verdict in favor of appellee, and the errors, if such they be, complained of by appellant, become immaterial.
The judgment of the trial court will therefore be affirmed.
Affirmed.